DETAILED ACTION
This action is in response to communications filed on September 23rd, 2021.
Claims 1-20 are hereby allowed.  Claim 1, 3, 5,-6, 11, 13, 15-16 are currently amended.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on pages 8-9 of their response filed on September 23rd, 2021 are persuasive in arguing that the prior art of record (the combination of Skiba, Mokani and Hentschel) does not teach the claims as amended.  Specifically, the prior art of record does not teach: comparing the metadata signatures of social media comments in order to detect spam across a plurality of social media platforms, and displaying a notification to each administrator of each of the social media platforms identifying the spam comment.
Upon further search and consideration in the technology area of detecting spam comments on social media platforms, no prior art was identified as teaching: comparing the metadata signatures of social media comments in order to detect at least two spam comments posted across at least two different social media platforms, and displaying a notification to each administrator of each of the different social media platforms identifying each of the spam comments.  The aforementioned claim limitations in combination with all the other limitations of the independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sokolov		Pat. Pub.	8,955,127
Pedersen	Pat. Pub.	2020/0142999
Singaraju	Pat. Pub.	2020/0057946
Fullinwider	Pat. Pub.	2020/0050758
Williams	Pat. Pub.	2019/0347668
Gasking		Pat. Pub.	2019/0052722
Blaschak	Pat. Pub.	2018/0373703
Vora		Pat. Pub.	2018/0285413
Wei		Pat. Pub.	2018/0046475
Lewin		Pat. Pub.	2017/0005962
Moharrami	Pat. Pub.	2016/0314113
Jeyaraman	Pat. Pub.	2016/0028673
Iyer		Pat. Pub.	2015/0371341
Srinivasan	Pat. Pub.	2015/0317562
Vuskovic	Patent no.	10,742,435
Shalita		Patent no.	10,616,353

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/18/21
/BLAKE J RUBIN/Examiner, Art Unit 2457